Opinion filed February 19, 2015




                                        In The

        Eleventh Court of Appeals
                                      ___________

                                  No. 11-15-00001-CV
                                      ___________

                GAY & SON MASONRY, L.P., Appellant
                                          V.
    GORMAN INDEPENDENT SCHOOL DISTRICT, Appellee

                     On Appeal from the 91st District Court
                           Eastland County, Texas
                      Trial Court Cause No. CV1443262


                     MEMORANDUM OPINION
      Appellant, Gay & Son Masonry, L.P., has filed in this court an unopposed
motion to dismiss its appeal with prejudice. Appellant states that it “no longer
wishes to pursue this appeal.” Appellant requests that we dismiss this appeal and
tax the costs of appeal against the party incurring same. See TEX. R. APP. P. 42.1.
Appellant has certified that the motion is not opposed by Appellee.
      The motion is granted, and the appeal is dismissed.


February 19, 2015                                   PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.